SIBLEY, Circuit Judge
(dissenting).
I think the defendants below showed title by prescription good against plaintiffs’ title.
By Louisiana Civil Code, Art. 3478: “He who acquires an immovable in good faith and by just title prescribes for it in ten years.” Defendants’ title here was through a deed executed in 1900 from the Levee Board for value and in good faith, duly recorded in 1912, and with possession ever since. It is not denied that this is just title under this Article. By Article 3499: “The ownership of immovables is prescribed for by thirty years without any need of title or possession in good faith.” By Article 3521: “Prescription runs against all persons, unless they are included in some exception established by law.” No exception applicable to plaintiffs is set up. The Louisiana Constitution however, Art. XIX, Sec. 16, excepts the State. The title by prescription is original, independent of the record title, and unaffected by incumbrances or limitations on the latter. 2 C.J.S., Adverse Possession, §§ 200, 201, 202. This land has been assessed for taxes by the State against defendants and they have paid the taxes since 1927. These defendants as owners could have redeemed the land from any tax sale to the State had they known one was outstanding. Bentley v. Cavallier, 121 La. 60, 46 So. 101.
The plaintiffs’ title is confessedly overridden by the prescription unless helped by the tax sale to the State in 1895, redeemed in 1938. The effect of the redemption was not to get a fresh title from the State, but only to remove the State’s claims from the title, to cancel them, to restore the taxpayer to his rights. He received not a conveyance from the State but a certificate of redemption. 4 Cooley on Taxation, 4th Ed., Sec. 1577. 61 C.J. Taxation, § 1788. All the incumbrances and limitations incident to his title are revived. It is plain that the title held by the State before redemption is, under Louisiana decisions, not absolute, but for the security of the taxes, and subject to the right of redemption. Moore v. Boagni, 111 La. 490, 35 So. 716, on rehearing; Charbonnet v. Forschler, 138 La. 279, 70 So. 224; Gamet’s Estate v. Lindner, 159 La. 658, 663, 106 So. 22; Sitges v. St. Bernard Syndicate, 169 La. 674, 125 So. 850; State ex rel. Tulane Homestead Ass’n v. Montgomery, Tax Collector, 185 La. 777, 788, 171 So. 28. The State may cut off the right of redemption, which is absolute for only a year, by disposing of the property, but it has always been recognized as existing until such disposition is made, Charbonnet v. Forschler, supra; and was in 1912 so státed in a statute. Act No. 41 of 1912. Under that statute, until the State conveys away the title, the owner has the legal right to redeem, and his own dispositions of the land may be enforced: Lomel Realty Corporation v. Chopin, 177 La. 474, 148 So. 683. The State’s rights were protected from pre*7scription but the State’s rights are not involved here. They are ended. They have not been conveyed by the certificate of redemption to the plaintiffs. The right and title of the plaintiffs is not excepted from the operation of the prescription which has ripened in the defendants. The defendants, I repeat, might have redeemed under the statute of 1912 as “owner of any person interested”; and the redemption by the former owner is only for the benefit of whomever may be found entitled in this case. Benton v. Benton, 106 La. 99, 30 So. 137. The plaintiffs are entitled to reimbursement by way of subrogation, (Sitges v. St. Bernard Syndicate, 169 La. 674, 125 So. 850), but are not entitled after forty years of negligent if not acquiescent waiting to get the land back. They might at any time have redeemed and brought suit as they have done. Their voluntary failure did not suspend the prescription. State ex rel. Fitzpatrick v. Grace, 187 La. 1028, 175 So. 656, on which the majority opinion is rested has no bearing on the questions I have discussed.